Citation Nr: 9907298	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-04 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision that 
denied an application to reopen a previously denied claim of 
service connection for a right eye disability.  


FINDINGS OF FACT

1.  Service connection for right eye disability was denied by 
a May 1978 rating decision.  The veteran was notified of the 
adverse determination, but did not initiate an appeal of this 
denial.

2.  By March 1983 and June 1986 Board decisions, applications 
to reopen the previously denied claim were denied.

3.  Evidence received since the June 1986 denial includes 
treatment records that refer to a history of retinal 
detachment due to trauma sustained in 1966.  This evidence 
was not previously of record when the Board decided the case 
in 1986.

4.  Worsening of a right eye problem that was noted on the 
veteran's entry examination is suggested by subsequently 
prepared service medical records.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for right eye 
disability has been submitted.  38 U.S.C.A. §§ 1110, 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1100 (1998).


2.  The claim of service connection for right eye disability 
is well grounded.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claim is not his first such claim.  
Service connection for a right eye disability was first 
denied by a rating decision taken in May 1978.  The veteran 
was notified of the denial, but did not initiate an appeal.  
See 38 C.F.R. § 19.118 (1977).  Applications to reopen this 
claim were subsequently received, but were denied by the RO 
and later by the Board in March 1983 and June 1986 decisions.  
As a result, the Board may now consider the veteran's claim 
of service connection on the merits only if "new and 
material evidence" has been presented or secured since the 
June 1986 decision by the Board.  38 U.S.C.A. § 5108 (West 
1991); Manio v. Derwinski, 1 Vet. App. 144, 145-146 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (overruling Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
to the extent that Colvin defined, in a petition to reopen, 
"material" evidence to be evidence that would raise a 
reasonable possibility of a change in the outcome of the case 
on the merits).  Also, for the purpose of determining whether 
a case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence available at the time of the June 1986 denial 
included the veteran's service medical records, a private 
treatment report dated in December 1981, and a 

May 1984 VA hospital summary.  Thereafter, additional 
evidence was received, much of which was duplicative of that 
available in June 1986.  However, the Board also notes that 
VA treatment records dated from about 1978 to 1984 were 
received, which included occasional references to the 
veteran's right eye history.  Specifically, October 1978 and 
April 1984 records indicate that the veteran was status/post 
trauma to the right eye in 1966.  The April 1984 record also 
refers to a retinal detachment secondary to trauma in 1966.  
While it is not clear whether such references were merely 
recitations of the veteran's own history as reported to the 
examiners, or whether these comments were enhanced by the 
examiners' own medical opinions regarding etiology, it is 
clear that such comments are consistent with the veteran's 
oft-repeated explanation of how his right eye problems 
worsened during his active military service.  In short, 
previously received medical evidence referred to a history of 
a pre-service automobile accident, implying that this 
accident caused the veteran's problems; however, the veteran 
has claimed that he hit his head on a rock during basic 
military training and his eye problem went from bad to worse 
at that point.  These newly received medical records 
corroborate the veteran's explanation of what happened in 
service.  Consequently, even though the new evidence may 
represent no more than a reiteration of the veteran's own 
story, because this evidence tends provide greater 
explanation of what transpired than was provided prior to the 
June 1986 Board decision, the Board now finds that it is 
sufficiently significant that it must be considered in order 
to fairly decide the underlying claim.  § 3.156.  

Given that new and material evidence has been presented, the 
Board turns to the question of whether the claim of service 
connection is well grounded.  Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999) (en banc).  In this regard, 
the Board notes that the veteran's October 1965 entry 
examination revealed visual acuity of 20/400 in the right 
eye, correctable to 20/200.  Shortly thereafter, in November 
1965, right eye acuity was found to be light perception only.  
This change suggests some worsening which tends to support 
the veteran's version of in-service events, namely that it 
was during basic training when a head injury 

precipitated decreased visual acuity.  In view of these 
service records, the veteran's assertion that he injured his 
eye in a fall during service, and later suggestions that a 
detached retina was due to trauma in 1966, the Board finds 
the claim of service connection to be plausible.  See Caluza 
v. Brown, 7 Vet.App. 498 (1995).  


ORDER

New and material evidence sufficient to reopen a claim of 
service connection for right eye disability having been 
submitted, the claim is reopened; to this extent the appeal 
is granted.

The claim of service connection for right eye disability is 
well grounded, and to this extent, the appeal is also 
granted.


REMAND

Having concluded that the claim of service connection is well 
grounded, the Board finds that further evidentiary 
development is required.  Although the circumstances of this 
case suggest a worsening of previously decreased visual 
acuity during service, and subsequently prepared records seem 
to refer problems with a detached retina to roughly the time 
period during which the veteran was on active duty, it is not 
entirely clear that such a worsening or detachment of the 
retina, or for that matter the cause of a subsequently 
diagnosed cataract, was beyond the naturally expected 
progress of the kind of problem the veteran had when he was 
accepted for military service.  In order to obtain more 
definitive evidence in this regard, a remand is required.  

The case is REMANDED for the following actions:  

1.  The veteran should be given the 
opportunity to supplement the record on 
appeal.

2.  The RO should schedule the veteran 
for an ophthalmology evaluation.  The 
examiner should be asked to review the 
claims file and provide an opinion as to 
whether the change in visual acuity 
during service represented a worsening of 
any eye problem the veteran had prior to 
service.  If it is felt that a worsening 
occurred, the examiner should state 
whether it is obvious that such a 
worsening was due to a natural 
progression of the pre-existing problem.  
All findings, opinions, and bases 
therefor should be set forth in detail.  

3.  The RO should take adjudicatory 
action on the claim of service 
connection.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


